Title: From James Madison to Thomas Jefferson, 7 March 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
March 7. 1801
Since my last which went by the mail in course, the papers of my deceased father have been opened. His will was made thirteen years ago, since which two of my brothers have died, one of them leaving a large number of children mostly minors, and both of them intestate. The will itself, besides the lapsed legacies, does not cover all the property held at the time; & valuable parcels of property were acquired subsequent to the will. The will is also ambiguous in some important points, and will raise a variety of questions for legal opinions if not controversies. Another circumstance in the case is that some memorandums preparatory to considerable alterations in the will were left in his hand writing; to which is to be added verbal intimations in his last moments of others wished by him. As the event took place also prior to the 1st. of March, an immediate division may be required if the parties interested so chuse. From this explanation you will judge of the task devolved on me as Extr., and in the other relations in which I stand; especially as much must necessarily be done by amicable negociations concessions & adjustments; and will be indulgent enough to combine it with the political lien to which I have subjected myself. I wait with anxiety for your answer to my last which I expect by the mail of wednesday next. I have nothing to add to that, but a repetition of the assurances with which I am most respectfully & affectionately your friend & servt.
Js. Madison.
 

   
   RC (DLC). Docketed by Jefferson as received 12 Mar.


